IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KEVIN WILLIAMS A/K/A KIRBY                  : No. 86 MAL 2016
STEWART,                                    :
                                            :
                   Petitioner               : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
PA DEPARTMENT OF CORRECTIONS,               :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.



     Justice Wecht did not participate in the consideration or decision of this matter.